DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
 					Claim Objections
Claim 1 is objected to because of the following informalities:  Ni is recited twice in the tinting agent listing of choice a).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-2, 7, 10 and 12 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Mauro (WO2013130668, rejection based on corresponding English document US PN 9,701,570).
Regarding claims 1-2 and 37: Mauro teaches a laminated glass article comprising a glass core layer, a first glass cladding layer fused to a first surface of the core and a second glass cladding layer fused to a second surface of the core (Figures, Col. 2, 12).
	The glass cladding layers can be free of alkali metals (Col. 12) and the glass core comprises an alkali metal and Zn (see Col. 12-13 and Tables).
Mauro does not explicitly recite Zn as a “tinting agent”, however, as Zn is the same as that claimed, one having ordinary skill would conclude them to have the same functionality (i.e. tinting) absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 7: The glass core composition is ion exchangeable (see Col. 4). 
Regarding claim 10: The cladding layers have a lower CTE than the core (Col. 11).
Regarding claim 12: The core is an opal glass material (abstract).

2.	Claim(s) 1-2, 6-7, 10-11 and 12 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Giffen (US PN 3,673,049).
Regarding claims 1-2: Giffen teaches a laminated glass article comprising a glass core layer sandwiched by first and second glass cladding layers fused to first and second core surfaces (see abstract, Figures, Col. 3-5, Examples) and the glass cladding layers are free of alkali metals (see Col. 6, lines 49-70, Col. 7, lines 1-5, Table 1). 
	The glass core comprises an alkali metal, Ti and/or Zn (see Col. 7, lines 41-60- Col. 14, Tables Examples, Giffen’s claims 5-11).

	The Examiner additionally notes that Giffen does teach that their core can include Ni for coloring (tinting) (see for example Col 8 and Giffen’s claims 7 and 8).
Regarding claim 6: Giffen’s core can also include CeO2 (see Col. 8 and Giffens’ claims 7-8) which has a Ce+4. 
Since Applicants disclose that a presence of an agent such as Sb, As or even Fe controls Ce+4 to Ce+3 (see publication 0025) and Giffen’s core includes such an agent (see Giffen Col. 8, Tables, Col. 10, Col. 11, Col. 14, Examples, Giffen’s claims 5-11), one having ordinary skill would reasonably conclude the Ce+4 in Giffen’s CeO2 to be controlled to Ce+3 absent an evidentiary showing to the contrary. As Ce+3 is a fluorescent material as disclosed by Applicants’ (see their publication 0025), Giffen is considered to meet the requirements of claim 6.
Regarding claim 7: Although Giffen does not explicitly recite the core being “ion exchangeable”, as it not only meets the claimed composition but additionally, the fact that it includes alkali metals, one having ordinary skill in the art of ion exchange (wherein alkali in a glass is exchanged with alkali in a solution), one having ordinary skill would reasonably conclude it to have the same capabilities (being ion exchangeable) absent an evidentiary showing to the contrary. 
Regarding claim 10: The CTE in the glass claddings are lower than that of the core (see Col. 4, Giffen’s claims).
Regarding claims 11 and 12: The core can be a glass-ceramic or an opal glass material (Col. 9-14, Tables, Examples, Giffen’s claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauro (WO2013130668, rejection based on corresponding English document US PN 9,701,570) as applied to claim 1, in view of Giffen (US PN 3,673,047).
As discussed above, Mauro teaches the invention of claim 1.
Regarding claim 6: Mauro fails to teach a material as required by claim 6, however, Mauro does not exclude such a material either. Instead, Mauro only generally teaches an alkali containing opal glass core having cladding glass fused to the surfaces.
	As Giffen, who similarly discloses an alkali containing opal glass core having cladding glass fused to the surfaces, discloses that CeO2 can be added to such glass core compositions to modify the properties therein (see Col. 8 and Giffens’ claims 7-8), it would have been obvious to one having ordinary skill at the time of invention to modify Mauro to include CeO2 in their core glass to modify the properties therein.
	It is noted that CeO2 now in Mauro has Ce+4. Since Applicants disclose that a presence of an agent such as Sn controls Ce+4 to Ce+3 (see publication 0025) and 
Regarding claim 11: Mauro fails to teach the requirements of claim 11, however, Mauro does not exclude such features either. Instead, Mauro only generally teaches an alkali containing opal glass core having cladding glass fused to the surfaces.
	As Giffen, who similarly discloses an alkali containing opal glass core having cladding glass fused to the surfaces, discloses that such glasses can be made glass-ceramic with a subsequent heat treatment as desired (see entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Mauro to include glass-ceramic to obtain a desirable laminate.
Response to Arguments
Applicant’s arguments with respect to claim(s) February 11, 2021 have been considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784